Citation Nr: 1310820	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-49 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund. 


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran had recognized guerilla service from October 1941 to March 1946.  The Veteran died on November [redacted], 1987.  The appellant seeks benefits as his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that the appellant had no legal entitlement to a one-time payment from the FVEC Fund. 

The Board notes here that the appellant submitted letters dated in November 2010 and November 2011, subsequent to the RO's September 2010 Statement of the Case (SOC), detailing her financial difficulties, her husband's failing health, her needed home repairs, and her hope that VA will find in her favor based on her father's service.  However, a remand for initial consideration of the letters is not required, as neither letter contained evidence pertinent to the appeal and the appellant's statements were in essence duplicative of evidence already of record.  The appellant had already described financial difficulties and her hope that the VA will find in her favor.  Thus, her recent letters are not relevant to the present appeal and there is no prejudice to the appellant by not forwarding such to the RO as the Agency of Original Jurisdiction (AOJ) for a Supplemental SOC.  See 38 C.F.R. § 20.1304 (2012); Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The appellant is the Veteran's daughter and not his surviving spouse.

2.  The appellant's father, the Veteran, died on November [redacted], 1987; before February 17, 2009, the date upon which the American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5, was enacted.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FEVC Fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

There was a significant change in the law with the enactment of the VCAA in November 2000.  The VCAA enhanced VA's duties to notify and assist claimants with claims for VA benefits, upon receipt of a complete or substantially complete application.  The VCAA was codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011), and the implementing regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Here, though, as it is the law, not the facts, which are dispositive of this appeal, the duties to notify and assist imposed by the VCAA are inapplicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The VCAA does not affect matters and has no application when, as here, the disposition of the appeal is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because the parties to whom a payment may be made, and the timing of any claim made, are outlined in statute and regulation, the Board's review is limited to interpreting the pertinent laws and regulations.  So the law is dispositive, and basic legal entitlement to the one-time payment from the FVEC Fund is precluded based upon the appellant's status as the Veteran's daughter and not his surviving spouse, and based upon the fact that he did not file a timely claim due to his death many years prior.  Thus, legal entitlement to the one-time payment from the FVEC Fund must be denied as a matter of law and VA has no duty to notify or assist her in this appeal because no amount of notice or assistance could help her substantiate her claim.

FVEC Fund

The appellant contends that her deceased father had the requisite service to be entitled to a one-time payment from the FVEC Fund, and that she should collect such on his behalf.  An April 1981 document of the Department of the Army, affixed with the seal of the Adjutant General, indicates that the Veteran served as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States, from October 1941 to March 1946.

Under the American Recovery and Reinvestment Act of 2009, a one-time benefit was provided for certain Philippine Veterans to be paid from the FVEC Fund.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  For eligible persons who accept a payment from the FVEC Fund, the payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act.
 
VA may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submits to VA a claim for benefits under the Act.  The application for the claim shall contain such information and evidence as VA may require.  If an eligible person who has filed a timely claim for benefits and dies before payment is made, the payment shall be made instead to the surviving spouse, if any, of the eligible person.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

An eligible person is any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and was discharged or released from that service under conditions other than dishonorable.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

The Act does not authorize payment of the one-time benefit to any person other than an eligible person or surviving spouse.  The Board has no authority to award a payment of a benefit for which there is no legal authority.  See 38 U.S.C.A. §§ 501, 7104 (West 2002).

In this case, the Veteran indeed has the requisite service to be entitled to a one-time payment from the FVEC Fund.  However, even if the appellant were the Veteran's surviving spouse and not his daughter, the Veteran did not file a claim for benefits within one year following the enactment of the Act because he died in November 1987, more than twenty years prior to the enactment of the American Recovery and Reinvestment Act on February 17, 2009.  Therefore, he could not, and did not, file a timely claim for that benefit.

As a matter of law, the appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC Fund because she is not the surviving spouse of the Veteran and the Veteran did not file a claim for FVEC benefits during the one year following enactment of the Act.  He died prior to enactment of the authorizing legislation.  Therefore, the law and not the evidence is dispositive.  The claim must be denied because of the absence of legal merit and the lack of entitlement under the law.  Sabonis, 6 Vet. App. 426.


ORDER

The appellant is not eligible for a one-time payment from the FVEC Fund.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


